DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2020 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see para 0003, FIG. 1 illustrates in block diagram form an accelerated processing unit (APU) and memory system known in the prior art).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  
Regarding claim 1, the abbreviation in “cross mode ACT command” should be spelled out at its first iteration e.g. “cross mode activate (ACT) command”.
Regarding claim 9, the typo “one or read or write” should be corrected as “one of read or write”
Regarding claim 16, the typo “The method claim 6” should be corrected as “The method of claim 6”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation "sending an available cross-mode command to the memory interface queue".  There is insufficient antecedent basis for “the memory interface queue” in the claim.
Other dependent claims are rejected because they are dependent of the rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-14, 18-22, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan US publication US 20180018133.

Regarding claim 1, Balakrishnan teaches a memory controller (see figure 5, memory controller 500), comprising:
a command queue having a first input for receiving memory access requests (command queue 520, see para 0035, Command queue 520 is a queue of memory access requests received from the memory accessing agents);
a memory interface queue having an output for coupling to a memory channel adapted for coupling to at least one dynamic random access memory (DRAM) (queue 514 coupled to DFI channel of DRAM as shown in figure 3);
an arbiter coupled to the command queue for selecting entries from the command queue, and placing them in the memory interface queue causing them to be transmitted over the memory channel (arbiter 538, see para 0049, Arbiter receives information about the pending commands in command queue 520, and provides selection information to queue 514), the arbiter operable to (a) transact streaks of consecutive read commands and streaks of consecutive write commands over the memory channel (see para 0064, a streak of consecutive memory access requests of the first type… wherein the type indicates whether a corresponding memory access request is read request or a write request), the arbiter having a current mode indicating the type of commands currently being transacted, wherein the type indicates one of read and write, and a cross mode indicating the other type (see para 0048, a write request while arbiter 538 is in read mode e.g. read mode is construed as current mode and write mode is construed as the cross mode); (b) monitor commands in the command queue for the current mode and the cross mode (see para 0045, Arbiter 538 counts the number of reads/writes present in command queue 520 at any given time to determine if any of the thresholds are met); (c) in response to designated conditions, send one available cross mode ACT command to the memory interface queue for a cross-mode command while continuing to operate in the current mode (see para 0046, if the total number of writes is above the OppWrThresh, writes will be eligible for arbitration along with reads. This priority mechanism ensures that ACT commands to open pages for writes can be sent out while either waiting for total threshold to be met or the reads to be completed e.g. while continuing to operate in the current read mode); and (d) in response to an end streak condition, swap the current mode and the cross mode, and transact the cross-mode command (see para 0046, if the total number of pending writes in command queue 520 crosses either the TotalWrThresh… then arbiter 538 then switches to writes).

Regarding claim 2, Balakrishnan further teaches  the designated conditions include a designated minimum threshold of cross-mode commands being available at the arbiter (see para 0046, if the total number of writes is above the OppWrThresh e.g. the designated threshold).

Regarding claim 3, Balakrishnan further teaches the designated minimum threshold comprises a read threshold when read is the cross mode and a write threshold different from the read threshold when write is the cross mode (see para 0045, opportunistic write threshold, also see para 0047, a set of programmable thresholds for reads. These programmable thresholds mirror the thresholds shown in TABLE I).

Regarding claim 4, Balakrishnan further teaches the read threshold is lower than the write threshold (see para 0047, the user can configure the corresponding read threshold registers with different and potentially lower values so that reads generally take preference over writes).

Regarding claim 5, Balakrishnan further teaches the designated conditions include an absence of available current mode activate (ACT) commands (see para 0046, arbiter 538 changes from reads to writes when there are no pending reads).

Regarding claim 9, Balakrishnan teaches a method, comprising:
causing streaks of consecutive read commands and streaks of consecutive write commands to be transacted over a memory channel (see para 0064, a streak of consecutive memory access requests of the first type… wherein the type indicates whether a corresponding memory access request is read request or a write request), the streaks based on a current mode indicating the type of commands currently being transacted, wherein the type indicates one or read or write, and a cross mode comprising the other type (see para 0048, a write request while arbiter 538 is in read mode e.g. read mode is construed as current mode and write mode is construed as the cross mode);
monitoring available commands for the current mode and the cross mode (see para 0045, Arbiter 538 counts the number of reads/writes present in command queue 520 at any given time to determine if any of the thresholds are met);
in response to designated conditions, sending an available cross-mode command to the memory interface queue while continuing to operate in the current mode (see para 0046, if the total number of writes is above the OppWrThresh, writes will be eligible for arbitration along with reads. This priority mechanism ensures that ACT commands to open pages for writes can be sent out while either waiting for total threshold to be met or the reads to be completed e.g. while continuing to operate in the current read mode); and
in response to an end streak condition, swapping the current mode and the cross mode, and transacting the cross-mode command (see para 0046, if the total number of pending writes in command queue 520 crosses either the TotalWrThresh… then arbiter 538 then switches to writes).

Regarding claim 10, Balakrishnan further teaches receiving a plurality of memory access requests including memory reads and memory writes (see para 0035, Command queue 520 is a queue of memory access requests received from the memory accessing agents); and
selectively placing memory access commands for fulfilling the memory access requests in a memory interface queue and transmitting the memory access commands from the memory interface queue to a memory channel coupled to at least one dynamic random access memory (DRAM) (queue 514 coupled to DFI channel of DRAM as shown in figure 3, see para 0039, queue 514 when arbiter 538 picks the corresponding write access for dispatch to the memory channel).

Regarding claims 11-14, please refer to the rejection of claims 2-5 since the claimed subject matter is substantially similar.

Regarding claim 18, Balakrishnan teaches a data processing system (see figure 2), comprising:
a central processing unit (CPU 210);
a data fabric coupled to the central processing unit (data fabric 250); and
a memory controller coupled to the data fabric for fulfilling memory requests from the central processing unit (memory controller 290, see para 0026, Data fabric 250 includes a crossbar switch for routing memory access requests and memory responses between any memory accessing agent and memory controllers 290), the memory controller (see figure 5, memory controller 500) comprising:
a command queue having a first input for receiving memory access requests (command queue 520, see para 0035, Command queue 520 is a queue of memory access requests received from the memory accessing agents);
a memory interface queue having an output for coupling to a memory channel adapted for coupling to at least one dynamic random access memory (DRAM) (queue 514 coupled to DFI channel of DRAM as shown in figure 3);
an arbiter coupled to the command queue for selecting entries from the command queue, and placing them in the memory interface queue causing them to be transmitted over the memory channel (arbiter 538, see para 0049, Arbiter receives information about the pending commands in command queue 520, and provides selection information to queue 514), the arbiter operable to (a) transact streaks of consecutive read commands and streaks of consecutive write commands over the memory channel (see para 0064, a streak of consecutive memory access requests of the first type… wherein the type indicates whether a corresponding memory access request is read request or a write request), the arbiter having a current mode indicating the type of commands currently being transacted, wherein the type indicates one of read and write, and a cross mode indicating the other type (see para 0048, a write request while arbiter 538 is in read mode e.g. read mode is construed as current mode and write mode is construed as the cross mode); (b) monitor commands in the command queue for the current mode and the cross mode (see para 0045, Arbiter 538 counts the number of reads/writes present in command queue 520 at any given time to determine if any of the thresholds are met); (c) in response to designated conditions, send one available cross mode command to the memory interface queue while continuing to operate in the current mode (see para 0046, if the total number of writes is above the OppWrThresh, writes will be eligible for arbitration along with reads. This priority mechanism ensures that ACT commands to open pages for writes can be sent out while either waiting for total threshold to be met or the reads to be completed e.g. while continuing to operate in the current read mode); and (d) in response to an end streak condition, swap the current mode and the cross mode, and transact the cross-mode command (see para 0046, if the total number of pending writes in command queue 520 crosses either the TotalWrThresh… then arbiter 538 then switches to writes).

Regarding claims 19-22, please refer to the rejection of claims 2-5 since the claimed subject matter is substantially similar.

Regarding claim 26, Balakrishnan further teaches the cross-mode command sent in response to the designated conditions is a cross-mode ACT command (see para 0046, ACT commands to open pages for writes).

Regarding claim 27, Balakrishnan teaches a memory controller (see figure 5, memory controller 500), comprising:
a command queue having a first input for receiving memory access requests (command queue 520, see para 0035, Command queue 520 is a queue of memory access requests received from the memory accessing agents);
a memory interface queue having an output for coupling to a memory channel adapted for coupling to at least one dynamic random access memory (DRAM) (queue 514 coupled to DFI channel of DRAM as shown in figure 3);
an arbiter coupled to the command queue for selecting entries from the command queue, and placing them in the memory interface queue causing them to be transmitted over the memory channel (arbiter 538, see para 0049, Arbiter receives information about the pending commands in command queue 520, and provides selection information to queue 514), the arbiter operable to (a) transact streaks of consecutive read commands and streaks of consecutive write commands over the memory channel (see para 0064, a streak of consecutive memory access requests of the first type… wherein the type indicates whether a corresponding memory access request is read request or a write request), the arbiter having a current mode indicating the type of commands currently being transacted, wherein the type indicates one of read and write, and a cross mode indicating the other type (see para 0048, a write request while arbiter 538 is in read mode e.g. read mode is construed as current mode and write mode is construed as the cross mode); (b) monitor commands in the command queue for the current mode and the cross mode (see para 0045, Arbiter 538 counts the number of reads/writes present in command queue 520 at any given time to determine if any of the thresholds are met); (c) in response to designated conditions including a designated minimum threshold of cross-mode commands being available at the arbiter, send one available cross mode ACT command to the memory interface queue for a cross-mode command while continuing to operate in the current mode (see para 0046, if the total number of writes is above the OppWrThresh e.g. designated minimum threshold, writes will be eligible for arbitration along with reads. This priority mechanism ensures that ACT commands to open pages for writes can be sent out while either waiting for total threshold to be met or the reads to be completed e.g. while continuing to operate in the current read mode); and (d) in response to an end streak condition, swap the current mode and the cross mode, and transact the cross-mode command (see para 0046, if the total number of pending writes in command queue 520 crosses either the TotalWrThresh… then arbiter 538 then switches to writes).

Regarding claim 28, please refer to the rejection of claim 5 since the claimed subject matter is substantially similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan as applied to claims above, and further in view of Magro et al US publication US 20180018291.

Regarding claim 6, Balakrishnan teaches all the features with respect to claim 1 as outlined above.
But, Balakrishnan fails to teach the end streak condition includes a measurement of one or more intervals between column-address-strobe (CAS) commands.
However, Magro teaches an arbiter arbitrates read/write commands based on one or more intervals between column-address-strobe (CAS) commands (see para 0044, arbiter 612 arbitrates between accesses in command queue 520 to open pages. The timing eligibility parameters tracked by timers in timing block 534 and checked by page hit arbiter 612 include, for example, row address strobe (RAS) to column address strobe (CAS) delay time (t.sub.RCD) and CAS latency (t.sub.CL)).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the condition to switch between read/write command streak and incorporate a measurement of intervals of CAS commands.
The motivation for doing so would allow determining efficient timing of the read/write commands to hide latency accesses as taught by Magro (see para 0054, the picking of two commands which pair well with each other to hide latency accesses with data transfers).

Regarding claim 7, Magro further teaches the end streak condition includes an interval between a most recently transmitted CAS command and a time at which a selected subsequent CAS command can be transmitted (see para 0044, CAS latency e.g. delay between CAS commands).

Regarding claims 15-16 and 23-24, please refer to the rejection of claims 6-7 since the claimed subject matter is substantially similar.

Claims 8, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan as applied to claims above, and further in view of Balakrishnan US publication US 20190196996 hereinafter Balakrishnan2.

Regarding claim 8, Balakrishnan teaches all the features with respect to claim 1 as outlined above.
But, Balakrishnan fails to teach the end streak condition includes a number of current mode commands sent being equal to a snapshot of the number of current mode commands available at the beginning of the streak.
However, Balakrishnan2 teaches an arbiter determining to end a read/write mode based on a number of current mode commands sent being equal to a snapshot of the number of current mode commands available at the beginning of the streak (see para 0045, each of the read burst length and the write burst length is determined dynamically… a “snapshot” of the current number of write requests in a queue (or other storage device) that have been received and are pending is taken…  the burst length is fixed at the number determined by the above mentioned snapshot).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the condition to switch between the modes of Balakrishnan and further incorporate a snapshot of the number of current mode commands.
The motivation for doing so is to dynamically determine the mode switching based on snapshot thus improve the read/write efficiency.

Regarding claims 17 and 25, please refer to the rejection of claim 8 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al US publication US 20210357336 discloses switching DRAM streak based on data bus efficiency
Jin US publication US 20190369917 discloses reordering read/write command
The et al US publication US 20190303039 discloses an arbiter for a memory controller switching between read major mode and write major mode
Shen et al US publication US 20100011141 discloses a bus arbiter facilitating burst transfer of large groups of read/write commands
Weber US Patent No. 7,194,561 discloses scheduling and reordering DRAM requests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184